              Case 1:18-cr-00325-TFH Document 1 Filed 10/30/18 Page 1 of 1


                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA                     :
                                             :
               v.                            :      CRIMINAL NO. 18-
                                             :
JOSE G. RAMIREZ-ARONE, JR.,                  :      Violation: 18 U.S.C. § 1344 (Bank Fraud)
                                             :
                          Defendant.         :

                                           INFORMATION

       The United States of America charges that:

                                            COUNT ONE

        From at least in or about January 2011 through at least in or about September 2013, within the
District of Puerto Rico and elsewhere, the defendant, JOSE G. RAMIREZ-ARONE, JR., did knowingly
execute, and attempt to execute, a scheme and artifice to defraud a financial institution as that term is
defined in 18 U.S.C. § 20, et seq., to wit, UBS Bank USA ("UBS-UT"), a Utah-based subsidiary of UBS
Financial Services, Inc., and to obtain any of the moneys, funds, credits, assets, securities, and other
property owned by, and under the custody and control of UBS-UT, by means of false and fraudulent
pretenses, representations, and promises, to wit, falsified non-purpose credit line applications.

         (Bank Fraud, in violation of Title 18, United States Code, Section 1344(1) & (2))



                                                    SANDRA L. MOSER
                                                    Acting Chief
                                                    U.S. Department of Justice
                                                    Criminal Division, Fraud Section

                                                    BRIAN K. KIDD
                                                    Acting Deputy Chief
                                                    Securities & Financial Fraud Unit



                                            By:
                                                    Cory E. Jacobs
                                                    Trial Attorney
